DETAILED ACTION

The amendment filed on 10/27/2021 have been entered. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Li on 10/27/2021.

In the claims

In claim 3, line 3, the phrase “a second direction” has been replaced with --the second direction--. 
 In claim 18, line 13, the phrase “a second direction” has been replaced with --the second direction--. 
 

Conclusion

Graf et al. (US 20170122068) discloses a system and method for fracturing multiple zones in a hydrocarbon well is provided. The system comprises a series of multistage fracturing devices (MFD's) that are connected along a casing or completion tubing string and have ports that can be opened to allow fracturing of the formation adjacent the MFD. The ports in each MFD are triggered to open by a dart having a specific geometry that is pumped downhole and caught by a catching mechanism that comprises levers or “fingers” in the MFD. Upon catching of the dart, the section downhole of the dart can be sealed off and the ports located uphole of the dart can be opened to allow fracturing operations to occur.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/DANY E AKAKPO/Examiner, Art Unit 3672